DETAILED ACTION

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 01/13/2021, with respect to claims 1-20 rejected on the ground of non-statutory double patenting over U.S. Pat. 10,554,501 in view of Netto et al. (U.S. Pat. App. Pub. 2018/0084034), claims 2, 13, and 17 rejected under 35 U.S.C. 112(b) as being indefinite, claims 1, 3, 5-9, 11, 12, 14, 16, and 18-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Netto, claims 2, 13, ad 17 rejected under 35 U.S.C. 103 as being unpatentable over Netto and Hyser et al. (U.S. Pat. 9/092,250), claims 4 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Netto and Swaminathan et al. (U.S. Pat. App. Pub. 2019/0026105), and claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Netto and Mick et al. (U.S. Pat. App. Pub. 2013/0304903) have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-14, and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0071]-[0082], Fig. 4, and recited in independent claims 1, 12, and 16, in particular comprising:
retrieving a migration configuration and platform data for a target platform;
calculating a latency metric for the migration configuration based on the data flow information of the operations data, the at least one metric including the trends of the data flow information, and the platform data; and
providing the latency metric for the migration configuration to a user.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441